Title: To James Madison from William Lee, 4 July 1803 (Abstract)
From: Lee, William
To: Madison, James


4 July 1803, Bordeaux. Encloses a bill of lading for thirteen cases of wine directed to the care of Thorburn and Donaldson, merchants at Norfolk. “I have depended on my partner to choose this wine having been too ill myself to attend to it. I hope the quality will please you.”
 

   
   RC and enclosures (DLC). RC 1 p. The enclosures (2 pp.) are a bill of lading and a receipt, both dated 2 July, for thirteen cases of “Vin de Grave” and “Clarified frontignac” wine. Filed at 20 Sept. 1803 is a shipping receipt (1 p.) for $19.46 for this shipment.


